Per Curiam.
— The certificate to the mortgage offered in evidence does not substantially conform to the requirements of the statute.' — Code of 1876, § 2158. A noteworthy omission in the certificate is, that it fails to aver the grantors were informed of the contents of the conveyance, not to notice other imperfections. — Code, § 2145. To justify the reception of the paper in evidence, there should have been other proof of its execution.' — Bickley v. Keenan, 60 Ala. 293; Hendon v. White, 52 Ala. 597; Sharpe v. Orme, 61 Ala. 263; Rogers v. Adams, 66 Ala. 600.
The judgment of the Circuit Court is affirmed.